Davis, P. J.
The case presented by the plaintiff, if all his allegations are sustained, is one I think in which the relief sought would *435be proper in the administration of the principles of equity. Bryce v. Lorillard Ins. Co., 55 N. Y. 240; Welles v. Yates, 44 id. 525; Coles v. Bowne, 10 Paige, 526; Gillespie v. Moore, 2 Johns. Ch. 585.
The alleged mistake is mathematical in its character, and one into which parties in making such a division of interests and ascertainment of values might innocently fall. If both were under a misapprehension as to the true amount to be paid by plaintiff to make an equality of division, the case would be one of mutual mistake, subject to the corrective power of a court of equity, but if either saw that the other was contracting to pay a sum greater than the terms of the agreement of division required, and permitted the contract to be prepared in á; form to secure advantages to which he was not justly entitled, it becomes a fraud on his part to endeavor to avail himself of such' misapprehension, and equity will interpose to prevent the wrong. Of course, if the contract was the result of compromise as claimed by defendant, there is no ground for reformation.
The contract in this case contains a severe forfeiture in case of default, and has other peculiarities which seem to require that the plaintiff, while seeking to reform it, should not be exposed, if willing to pay the installments into court, as they mature pendente lite, to the injuries that might follow from an enforcement of the forfeiture while this suit is pending. We do not think the order, under all the circumstances of the case, was improvidently granted. If any particular provision in it works a hardship to defendant, it is still a subject proper for modification by the special term, but the restraint put upon the prosecution of the contract, or the taking of any steps to enforce the forfeiture, we think ought to be continued.
The order is therefore affirmed, with $10 costs of the appeal, besides disbursements.
Order affirmed.